NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 20, 2021 * 21TP0F21TP0F




                                 Decided April 23, 2021

                                          Before

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge


No. 20-2065

TIMOTHY BELL,                                      Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Central District of Illinois.

       v.                                          No. 20-4003

JENNIFER BLAESING,                                 James E. Shadid,
     Defendant-Appellee.                           Judge.

                                        ORDER

       Timothy Bell, a civil detainee at the Rushville Treatment and Detention Facility,
in Rushville, Illinois, believes that a health-care administrator there prevented him from
obtaining adequate medical care after a dentist broke two of his teeth. The district court
screened his complaint, see 28 U.S.C. § 1915(e)(2), and dismissed it for failure to state a


       * The defendant was not served with process and is not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2065                                                                           Page 2

claim. Because Bell’s allegations against the administrator amount, at most, to
negligence, we affirm.

       According to Bell, whose factual allegations we accept as true for purposes of
this appeal, see Schillinger v. Kiley, 954 F.3d 990, 994 (7th Cir. 2020), a facility dentist
broke two of his teeth during a procedure to treat his gum disease. Bell filed a grievance
over the dentist’s failure to remove the roots from the broken teeth, and he asked to see
another dentist outside the facility. Rushville’s health-care administrator, Jennifer
Blaesing, summoned Bell to the facility’s dental office, where she reviewed his X-rays,
examined his mouth and, finding no broken teeth or roots left behind, concluded that
he did not need dental care outside Rushville. Bell sued Blaesing, alleging that her
handling of his complaints amounted to deliberate indifference and medical
malpractice.

        The district court, construing Bell’s allegations under the Fourteenth
Amendment (because he was a civil detainee, see Smith v. Dart, 803 F.3d 304, 309
(7th Cir. 2015)), dismissed his complaint at screening for failure to state a claim.
See § 1915(e)(2). Bell, the court determined, failed to (1) provide a time frame for his
allegations; (2) allege more than that he disagreed with Blaesing’s opinion; (3) explain
how Blaesing, in her capacity as an administrator, could order medical care or approve
an appointment with a provider outside Rushville; and (4) support a state medical-
malpractice claim by supplementing his complaint with an affidavit that contained the
requisite information under Illinois law, see 735 ILCS § 5/2-622(a). Finally, the court
pointed out, Bell already had a pending federal case against the facility dentist who, he
says, broke his teeth, see Bell v. Mitchell, No. 19-4192 (C.D. Ill. 2019), and he would do
better to seek leave to amend his complaint in that case, which was in the initial stages
of discovery.

       On appeal, Bell argues that the district court prematurely dismissed his
complaint because Blaesing, a non-medical professional, lacked the qualifications to
examine him, so any conclusions she reached based on that examination amounted to
deliberate indifference. We note that, as a civil detainee, Bell needed to plead only that
Blaesing’s care was objectively unreasonable rather than deliberately indifferent.
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015); Miranda v. Cnty. of Lake, 900 F.3d 335,
352 (7th Cir. 2018).

       The district court appropriately dismissed Bell’s complaint for failure to state a
claim. To state a claim of constitutionally inadequate medical care, Bell needed to allege
No. 20-2065                                                                           Page 3

that Blaesing “acted purposefully, knowingly, or perhaps … recklessly when [she]
considered the consequences of [her] handling of [his] case.” Miranda, 900 F.3d at 353.
But Bell alleged that she reviewed his x-rays, examined his teeth, and “reached the
wrong conclusion” that his condition did not necessitate treatment beyond the facility.
Even if her judgment was mistaken, Bell’s allegations highlight a difference in opinion
over the course of treatment—a standard that suggests only negligence, which is not a
constitutional violation. Id. at 353–54; see Murphy v. Wexford Health Sources, Inc., 962 F.3d
911, 917 (7th Cir. 2020).

                                                                                 AFFIRMED